DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim recites, “a computer program”; One skilled can reasonably interpret the computer program as “software” per se and software does/do not fall within at least one of the four categories of patent eligible subject matter and therefore, claim 7 is rejected as being non-statutory subject matter. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al. (US 2015/0139535) (hereafter Siddiqui) in view of Takemoto et al. (US 9,767,611) (hereafter Takemoto).
 	Regarding claim 1, Siddiqui discloses a method for measuring an object comprising: 
	receiving a three-dimensional computer generated virtual reference object, wherein the received virtual reference object is generated based on a model drawing of the object and the virtual reference object comprises exact coordinates of the object, wherein the exact coordinates comprise coordinates of at least one discrete point (see, abstract, 3D model of the object to generate multiple silhouettes of the object according to different camera point of views. Paragraph [0051], coordinates of the virtual reference object, all of the coordinate points are on the object and hence coordinates of a discrete points are also known, paragraph [0085], once a recognized object is identified, the system can mask the image or video frame using the silhouette that has been aligned with the digital representation of the object (e.g., the image or the video frame), and superimpose 
 	Regarding claim 2, Siddiqui further discloses a method, wherein the method further comprises generating the computer generated virtual reference object based on the model drawing of the object (see, paragraph [0016], 3D CAD model, [0023], 3D model data is obtained by CAD data representing the object).
 	Regarding claim 5, Siddiqui further discloses a method, wherein the generating further comprises: acquiring at least one image of a manufactured object; generating a projection view based the model drawing, wherein the projection view corresponds with the direction of acquiring at least one image of a manufactured object; and aligning at least portion of acquired at least one image on the generated projection view (see, paragraph [0057], the object modeling system 100 takes the 3D model and generates multiple silhouettes of the object via the silhouette generation module 115. Each silhouette of a 3D object represents a geometry of the object without including any details as to the texture and color of the appearance of the object. In some embodiments, the silhouette produced by the silhouette generation module 115 comprises a collection of edge points that corresponds to the edges and contour of the three-dimensional geometry of the object. FIG. 1 
 	Regarding claim 6, Siddiqui further discloses a method, wherein the generating further comprises producing a photorealistic image of the object based on the model drawing and received additional information (see, paragraph [0016], [0023], [0047], [0049] and [0051]).
 	Regarding claim 7, Siddiqui further discloses a computer program comprising computer program code configured to perform a method when the computer program is executed in a computing device (see, Fig. 1, paragraphs [0047]).
Regarding claim 8, Siddiqui further discloses a controller comprising at least one processor and at least one memory, wherein the at least one processor is configured to perform a method according to claim 1 (see, Fig. 1, paragraph [0047]).

 6.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui and Takemoto and further in view of Robert et al. (US 2020/0005527)(hereafter Robert).
 	Regarding claims 3 and 4, the combined teachings do not disclose a method wherein the generating further comprises receiving additional information comprising at least one of the following: lighting setting information, object material information, object color information or camera parameters and wherein the camera parameters comprise camera coordinates and camera orientation. However, in same field of endeavor, Robert teaches [0004] another class of methods estimates the locations of light sources using light probes or fish-eye cameras placed in the 3D scene. The light probes can directly detect the locations of light sources. However, the use of light probe is costly and tedious for an inexperienced user. The fish-eye cameras can directly provide images representing the lighting environment (light sources) of the scene. In order to fit the resulting lighting environment representation to the world coordinate system (WCS) of the scene in 

 7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui and Takemoto and further in view of Killian et al. (US 2012/0194665)(hereafter Killian).
 	Regarding claim 9, the combined teachings do not disclose a machine vision system comprising: a housing; a camera system comprising a plurality of cameras inside the housing; a lighting system comprising a plurality of lighting devices inside the housing; and a controller, wherein the controller is configured to perform a method according to claim 1. However, in same field of endeavor, Killian teaches [0020] as illustrated in FIG. 1, in various embodiments, camera assembly 110 includes a camera or color camera 112. In various embodiments, camera 112 is provided a known first distance D.sub.1 or distances from an object or objects 200. In various embodiments, camera 112 is provided approximately perpendicular to object 200. However, the camera may be provided at any angle to the object or objects. Further, in one or more examples of embodiments, the camera assembly includes two or more cameras provided at one or more locations, distances from, and/or angles to the object or objects. In one or more examples of embodiments, object 200 may be stationary or in motion. Camera 112 may be any known or future developed camera or image capturing apparatus suitable for operation with the image acquisition  In various embodiments, first flash unit 130 is provided at a first location at a known second distance D.sub.2 and/or at a known first angle .theta...Sub.1 from object 200. Further, first flash unit 130 may be provided at a known third distance D.sub.3 from camera assembly 110. From above teachings, one can perform the machine vision learning using the stereo camera and multiple lights sources to take images from different angles and perform analysis under various lighting conditions. Official notice has been taken by examiner regarding housing as it’s well-known to one of ordinary skilled in the art to incorporate components in housing as claimed.  Therefore, It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Killian with the Siddiqui and Takemoto, as a whole, so as to perform image analysis based on the machine vision learning system as taught, the motivation is to effectively and reliably recognizes and analyzes images. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/23/2021